—Order, Supreme Court, New York County (Jacqueline Silbermann, J.), entered March 16, 2001, which denied defendant’s motion to modify the parties’ judgment of divorce so as to terminate or reduce plaintiff’s 50% share in defendant’s pension, unanimously affirmed, without costs.
The claims which defendant raises in this postjudgment motion were raised, or could have been raised, in the prior post-judgment motion he made challenging the distribution of his pension (270 AD2d 4, lv dismissed 95 NY2d 791), and are therefore barred by the prior order denying that motion (see, De Ganay v De Ganay, 269 AD2d 157; Cook v Cook, 260 AD2d 160, lv denied 93 NY2d 994). In any event, defendant failed to provide a basis for modifying the equitable distribution award. Concur — Williams, J.P., Mazzarelli, Ellerin, Lemer and Rubin, JJ.